                      IN THE UNITED STATES BANKRUPCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                   (HARRISBURG)
IN RE:
                                        )
ELIZABETH LEAH HINKLE AKA BETH L HINKLE )                           CHAPTER 13
AKA ELIZABETH L BROWN                   )
                                        )                           NO. 1:21-BK-01190-HWV
DEBTOR                                  )


       OBJECTION OF US BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS
 INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE FOR VRMTG ASSET
             TRUST TO CONFIRMATION OF CHAPTER 13 PLAN

         US Bank Trust National Association, Not in Its Individual Capacity but Solely As Owner

Trustee For VRMTG Asset Trust (hereinafter “Secured Creditor”) objects to confirmation of

Debtor's Chapter 13 plan and asserts in support of its Objection as follows:

   1. Secured Creditor filed a secured proof of claim for the property located at 97 Lee Ann

         Court, Enola, PA 17025 (hereinafter “the Property”), setting forth pre-petition arrears in

         the amount of $38,136.39.

   2. Debtor's Plan includes $36,303.55 in arrears; however, the Plan also states that “the plan

         is calculated to be a 36-month 100% plan, with plan payments paying administrative

         claims within the first 13 months, the mortgage and any other debts secured by the real

         property to be paid through the sale of the real property by the 13th month of the plan,

         and unsecured debts to be paid in full through plan payments thereafter.”

   3. Secured Creditor objects that no payments are being made by Debtor to Secured Creditor

         for thirteen (13) months.

   4. Secured Creditor also objects that there is no language in the proposed Plan that indicates

         that the Secured Creditor will be paid in full at the time of the sale of the Property. .

   5. In addition, Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.




Case 1:21-bk-01190-HWV           Doc 21 Filed 08/17/21 Entered 08/17/21 16:02:50                     Desc
                                 Main Document    Page 1 of 5
       WHEREFORE, the Secured Creditor prays that the Court deny confirmation of the

Debtor’s Plan.

                                       Respectfully submitted,

                                       /s/ Joshua I. Goldman

                                       Joshua I. Goldman, Esq.
                                       Pennsylvania Bar #205047
                                       PADGETT LAW GROUP
                                       6267 Old Water Oak Road, Suite 203
                                       Tallahassee, FL 32312
                                       (850) 422-2520 (telephone)
                                       (850) 422-2567 (facsimile)
                                       josh.goldman@padgettlawgroup.com
                                       Counsel for Creditor




Case 1:21-bk-01190-HWV     Doc 21 Filed 08/17/21 Entered 08/17/21 16:02:50     Desc
                           Main Document    Page 2 of 5
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Objection to Confirmation of

Chapter 13 Plan has been furnished to the parties on the attached Service List by electronic

notice and/or by First Class U.S. Mail on this the 17th day of August 2021



                                             /s/ Joshua I. Goldman

                                             Joshua I. Goldman, Esq.
                                             Pennsylvania Bar #205047
                                             PADGETT LAW GROUP
                                             6267 Old Water Oak Road, Suite 203
                                             Tallahassee, FL 32312
                                             (850) 422-2520 (telephone)
                                             (850) 422-2567 (facsimile)
                                             josh.goldman@padgettlawgroup.com
                                             Counsel for Creditor




Case 1:21-bk-01190-HWV         Doc 21 Filed 08/17/21 Entered 08/17/21 16:02:50         Desc
                               Main Document    Page 3 of 5
                 SERVICE LIST (CASE NO. 1:21-bk-01190-HWV)


DEBTOR
ELIZABETH LEAH HINKLE
97 LEE ANN COURT
ENOLA, PA 17025

ATTORNEY FOR DEBTOR
KELLY M WALSH
SCARINGI LAW
2000 LINGLESTOWN ROAD, STE 106
HARRISBURG, PA 17110

TRUSTEE
JACK N ZAHAROPOULOS (TRUSTEE)
STANDING CHAPTER 13 TRUSTEE
8125 ADAMS DRIVE, SUITE A
HUMMELSTOWN, PA 17036

U.S. TRUSTEE
UNITED STATES TRUSTEE
228 WALNUT STREET, SUITE 1190
HARRISBURG, PA 17101




Case 1:21-bk-01190-HWV   Doc 21 Filed 08/17/21 Entered 08/17/21 16:02:50   Desc
                         Main Document    Page 4 of 5
                     IN THE UNITED STATES BANKRUPCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                  (HARRISBURG)
IN RE:
                                        )
ELIZABETH LEAH HINKLE AKA BETH L HINKLE )                     CHAPTER 13
AKA ELIZABETH L BROWN                   )
                                        )                     NO. 1:21-BK-01190-HWV
DEBTOR                                  )



                                            ORDER

         Upon consideration of the Objection to Confirmation of the Chapter 13 Plan filed by US

Bank Trust National Association, Not in Its Individual Capacity but Solely As Owner Trustee For

VRMTG Asset Trust it is Ordered and Decreed that confirmation is denied.



                                                   ________________________________
                                                   Bankruptcy Judge




Case 1:21-bk-01190-HWV         Doc 21 Filed 08/17/21 Entered 08/17/21 16:02:50            Desc
                               Main Document    Page 5 of 5
